Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 06/01/2022.
Claims 1, 11, 17 have been amended by Applicant.
Claims 1-20 are currently pending and have been rejected as follows.   

DSMER Pilot Program
Examiner noted Applicant’s inclusion of PTO/SB/456 form dated 05/17/2022. 
Response to Amendments
Objection to dependent Claim 17 in prior act is withdrawn in view of Applicant’s amendment as suggested by Examiner.
112 (b) rejection in the previous act is withdrawn in view of Applicant amending claims 1, 11 as suggested by Examiner.
101 rejection is maintained with a detailed analysis at 35 USC 101 section below. 
Response to prior art Arguments
Applicant’s 06/01/2022 amendment necessitated new grounds of rejection in this office action.
* Independent Claims 1, 11 *
Remarks 06/01/2022 p.8 last ¶-p.9 ¶1 argues that in Chan, a user selects a legal document to be accessed, not to be generated as amended. Also, the parameter refers to the legal document that is being generated, not an entirely unrelated legal document.
	Examiner relies on Hudak et al US 20160042460 A1 hereinafter Hudak as follows:
	- “selecting a legal document type for the legal document to be generated out of at least two types of legal documents” (Hudak ¶ [0051] 3rd sentence: user is presented with client dashboard with buttons to submit invention disclosures 30a draft patent applications 31a, review and decide prosecution matters 32a, review technology categorization of intellectual property asset-IPA 33a signing required documents 34a. For example, ¶ [0054] 1st,3rd,12th,13th sentences: when user wishes to draft a new application, the user selects a new application option from the application drafting portal. The user selects an invention disclosure form-IDF from the list of IDFs existing within Invention Disclosure portal, and the title and related application info is pulled automatically from the IDF. The application drafting portal generates an application template with the title, reference to any related applications and claims included. The Abstract and Background are pulled and included into the application template, provided in the linked IDF. ¶ [0096] 2nd-3rd sentences: user selects the IDF from which the user wants to work. An application template is generated with fields of the application already completed, described with reference to Application Drafting portal. Similarly, ¶ [0052] 4th sentence: the system autogenerates the IDF.
	Hudak ¶ [0060] 1st-2nd sentences: noting another example in Fig.6, where the matter specific interface for each intellectual property asset-IPA include several user interface controls 64 (buttons, hyperlinks etc.) for navigating to various interfaces. A user selects response options. Specifically, per ¶ [0074]: in Fig.14 below, the system presents to user response options that the user may select to respond to a particular notification, for example, a final office action from the USPTO for an IPA. The system may detect the type of notification received and provide to the user response options 140. In Fig.14, the system indicate that to respond to a final office action, a user may file a continuation application, continuation-in-part application, submit a response within 2 months (and elicit advisory action), submit response after 2 months along with a request for continued examination, file appeal). The system also provides explanations and/or definitions 141 to the user as to meaning and/or purpose of each response option. ¶ [0078] 2nd-3rd sentences: The system also provides the user with a response template once the user selects a response type. The system autofills any info into the response template and notify the user that the response is ready for editing and/or reviewing. ¶ [0061] 3rd sentence:  another example where upon completing edits within the system, the system generates the appropriately formatted document for filing a response with the IP Office);

    PNG
    media_image1.png
    425
    719
    media_image1.png
    Greyscale
Hudak Fig.14 

	- “selecting at least one parameter for the legal document to be generated” 
	(Hudak ¶ [0057] 3rd sentence: user may select any matter & access info about that matter. For example at ¶ [0060] 2nd-3rd sentences: user selects: bibliographic data, response options etc. Selection of each of these user interface controls 64 presents user with a new interface pertaining to the selected user interface control. ¶ [0070] last sentence: when a user selects a family member that is continuation-in-part, the system may provide to the user the subject matter that was added in the continuation-in-part. ¶ [0076] 3rd-5th sentences: other example where the user provides feedback on value and importance of invention. The user provides a numerical score with respect to the importance to company, importance to competitors, infringement detectability & ease of design around, likelihood of success, and any other characteristic. The rank or score the invention received is used to determine the response option choice); 
Remarks 06/01/2022 p.9 ¶1 argues that Chan, generates a report not a document using the at least one parameter. Examiner relies on Hudak et al US 20160042460 A1 as follows: 
	- “automatically generating the legal document using the at least one parameter”
	(Hudak ¶ [0057] 3rd sentence: user selects any matter and access info about that matter. For example at ¶ [0060] 2nd-3rd sentences: the user selects: bibliographic data, response options etc. Selection of each of these user interface controls 64 presents the user with a new interface pertaining to the selected user interface control. ¶ [0070] last sentence: when a user selects a family member that is a continuation-in-part, the system may provide to the user the subject matter that was added in the continuation-in-part. ¶ [0076] 3rd-5th sentences: noting an example where the user provides feedback on value and importance of invention. For example, a user provide comments or a numerical score with respect to the importance to company, importance to competitors, infringement detectability & ease of design around, likelihood of success, and any other characteristic. The rank or score the invention received is used to determine the response option choice. ¶ [0078] 2nd-4th sentences: the system provide the user with a response template once user selects a response type. The system autofill any info into the response template. ¶ [0079] 7th sentence: when content is edited, the content automatically update in categorization or taxonomy. ¶ [0061] 3rd sentence:  upon completing edits within the system, the system generates the appropriately formatted document for filing a response with the IP Office. Similarly, ¶ [0096] user create new application template in Application Drafting portal, after submitting and getting approval for invention disclosure form-IDF. The user selects the IDF from which the user wants to work. An application template is generated with fields of application already completed, described above with reference to Application Drafting portal. During or after generation of new application template, the system generate Application Data Sheet, inventor declaration, and assignment document accessible for the parties to sign within the Signatures portal). 
Remarks 06/01/2022 p.9 last ¶-p.10 ¶1 again argues that Chan does not generate and displayed the document. Examiner again relies on Hudak et al US 20160042460 A1 
	- “displaying the legal document on a display device” (Hudak ¶ [0078] 3rd sentence: system notifies the user that the response is ready for editing and/or reviewing. ¶ [0045] 2nd sentence: in Figs.1-2 the system managing the intellectual property asset - IPA include 1st review user interface 1a. Per ¶ [0046] last sentence: information related to the IPA (e.g. reviewing the IPA) on 1st user interface may be presented across several different user interfaces, for example, in Figs. 3-18, such that a user can click through to the user interface of interest. Other examples at ¶ [0097] 2nd sentence, ¶ [0101] 2nd sentence); 
Remarks 06/01/2022 p.10 ¶2 again argues that Chan does not generate document clause. 
Examiner again relies on Hudak et al US 20160042460 A1 ¶ [0061] 4th-7th sentences: the system automatically generate and present the currently pending claims. in Fig.8 the claims 1-6, and any other content may be amended, edited, restructured, or otherwise changed. For example, ¶ [0065] 5th sentence: the current claims are broken down by claim element.
Remarks 06/01/2022 p.10 ¶3 argues that Chan does not “generate a final version of the legal document based on user selections”. Examiner again relies on Hudak et al US 20160042460 A1 at ¶ [0051] last 2 sentences: Fig.3B includes buttons for finalizing prosecution matters 32b, and finalizing signature documents 34b. ¶ [0069] 4th-7th, 9th sentences: the system will track receipt of the signature(s) and compile the document(s) for filing. The system may file the document directly. Alternatively, the system may coordinate (through an API or otherwise) with a system i.e. Docusign or Hellosign to obtain the signatures. as shown in Fig. 10, once the signature has been received, the system may transfer the signed document from the inbox bin/column 100 to signed/submitted bin/column 101 such that the user can visually confirm completion of the task.
Remarks 06/01/2022 p.10 ¶3 argues that Chan p.10 last ¶ to p.11 ¶3 similarly argues that the selections made by Chan are not to generate a legal document with multiple clauses. Examiner again relies on Hudak et al US 20160042460 A1 specifically at ¶ [0078] 2nd-4th sentences: the system provide the user with a response template once user selects a response type. The system autofill any info into the response template. ¶ [0079] 7th sentence: when content is edited, the content automatically update in categorization or taxonomy. ¶ [0061] 3rd sentence:  upon completing edits within the system, the system generates the appropriately formatted document for filing a response with the IP Office. Similarly, ¶ [0096] user create new application template in Application Drafting portal, after submitting and getting approval for invention disclosure form-IDF. The user selects the IDF from which the user wants to work. An application template is generated with fields of application already completed, described above with reference to Application Drafting portal. During or after generation of new application template, the system generate Application Data Sheet, inventor declaration, and assignment document accessible for the parties to sign within the Signatures portal, as described above. 
¶ [0051] last 2 sentences: Fig.3B includes buttons for finalizing prosecution matters 32b, and finalizing signature documents 34b. ¶ [0069] 4th-7th, 9th sentences: the system will track receipt of the signature(s) and compile the document(s) for filing. The system may file the document directly. Alternatively, the system may coordinate (through an API or otherwise) with a system i.e. Docusign or Hellosign to obtain the signatures. as shown in Fig. 10, once the signature has been received, the system may transfer the signed document from the inbox bin/column 100 to signed/submitted bin/column 101, such that the user can visually confirm completion of the task
* dependent Claims 2, 13 *
Remarks 06/01/2022 p.13 ¶2 argues that the “client's point of view”, in a contract, is that of either one or the other party entering the contract.
	Examiner fully considered the argument but respectfully disagrees finding it unpersuasive. 
	Examiner first notes that the Original Disclosure fails to provide a special definition that 
the client's point of view, in a contract, is that of either one or the other party entering the contract
as asserted by Applicant at Remarks 06/01/2022 p.13 ¶2. In the absence of such a clear and deliberate definition, Examiner broadly interprets the expression “client's point of view”, to comprise any matter of opinion, view, belief, judgment and/or attitude of the client.
	Based on such broad definition provided by Examiner, Chan teaches or suggests the “client's point of view” at ¶ [0266] arguments as: inherency, teaching away, commercial success, long-felt need, inadmissible evidence, hearsay, untimely objection to evidence, reliance on licensing activities as evidence of non-obviousness. In fact per ¶ [0348] last sentence: data mining/analysis track and update any statistic associated with any particular type of legal document filed / submitted to Board (any motion or brief, request for hearing, oral hearing, etc.). For example ¶ [0068] 2nd-3rd sentences: the review proceeding begins with petitioner who wants to challenge validity of patent claims filing a petition after 9 months after patent grant or issuance of reissue patent; or if post grant review was instituted, termination of post grant review. As part of review proceeding, patent owner file a preliminary response to petition. ¶ [0044] 3rd sentence: for accused infringers, in-house counsel must identify potential validity weaknesses early on to help shift settlement dynamic to their favor. Fig.10B: argue claim construction of at least 4 terms further supported at ¶ [0390] by experts' opinion).
	Based on such broad definition, Hudak also teaches the “client's point of view” at ¶ [0076] 3rd-4th sentences: as an example where the user provides feedback, or point of view, on a value and importance of the invention. For example, a user provide comments or numerical score with respect to the importance to company, importance to competitors, infringement detectability and ease of design around, likelihood of success, and any other characteristic. 
	Even assuming arguendo, just for the sake of argument, Applicant interpretation that the client point of view refers to entering the contract at Remarks 06/01/2022 p.13 ¶2, Hudak ¶ [0074] 3rd sentence and ¶ [0107] last sentence would teach such narrower interpretation as: decision to file a continuation application, continuation-in-part application, abandoning applications in specific countries, the number of new applications filed, abandoning after final rejection (e.g., rather than filing an RCE or appeal), taking extensions of time to defer costs, countries to file in, law firms to use, or any other matters requiring a decision.
* dependent Claims 3, 14 *
Remarks 06/01/2022 p.13 ¶3 argues that a patent is not a transactional document between at least two parties. Applicant also argues that it is unclear as to what the “clause” would be and who the “party” would be in Examiner's analysis. Applicant submits that even if one accepts the Examiner's argument that this element is referring to a Board proceeding and the parties are the Petitioner and Patent Owner, it is unclear as to what “clause” is generated by Chan to be either favorable or unfavorable - Chan does not actually generate the arguments it refers to.
	Examiner fully considered the argument but respectfully disagrees by first submitting that the Original Disclosure does not provide an explicit definition of what a “transactional document” is. Examiner thus broadly interprets the term as a document involving any form of subject matter, legal, financial, or otherwise, from one or more parties to other one or more parties.  
	Based on such broad definition provided by Examiner, Hudak ¶ [0063] 5th sentence teaches or suggest a transactional document by a user transferring the claims to another user, and similarly at Hudak mid-¶ [0085] with respect to ownership of intellectual property and patent licenses granted to, or any patent licenses taken from, third parties, and all other agreements relating to any kind of intellectual property. Similarly see Hudak ¶ [0090] 9th sentence: the respective parties to the contract are able to sign the contract directly. 
	With respect to the alleged unclarity in Chan as to what “clause” is favorable or unfavorable
as raised by Applicant at Remarks 06/01/2022 p.13 ¶3, last sentence, Examiner again points to 
Non-Final act 03/02/2022 p.19 ¶1 citing Chan ¶ [0226] 3rd-5th sentences: which states that the predicted probability that at least one will be canceled will increase to 68.5%, if a motion to exclude the opposing party's expert declaration were filed. ¶ [0229] When selectable input 1014 is selected, second predicted probability 1016 is reassessed and changed from 31.2% to second new predicted probability 1028 of 78.5%. This means if an expert declaration were submitted by petitioner, predicted probability that at least one claim will be canceled by Board will increase to 8.5% indicated by second new predicted probability 1028. Like first new predicted probability 1024, second new predicted probability 1028 can also indicate the amount changed (10.0%) to allow users to immediately realize the magnitude of the proposed actionable task. ¶ [0261] when selectable input 1054 is selected (1072), 1st predicted probability 1056 changes from 10.8% to 1st new predicted probability 1074 of 35.9/o. This means that if the petition addresses petitioner's obviousness arguments under 35 U.S.C. 103, the probability that at least one claim will be canceled by Board will increase to 35.9%, as indicated by first new predicted probability 1074
* dependent Claims 6, 17 *
Remarks 06/01/2022 p.13 ¶4 argues that in Chan there are no structural clauses and no selection of data value to input into the structural clause since there is no legal document in Chan 
	Examiner now relies on Hudak which further teaches or suggests: “wherein the legal document comprises at least one structural clause, further comprising: for at least one structural clause, presenting a second selection interface wherein a user can select at least one data value to input into the structural clause” (Hudak ¶ [0048] last 3 sentences to ¶ [0049]: 1st user interface 1a include a review interface for reviewing the intellectual property asset -  IPA, action item, concern, or other content associated with an IPA (e.g., family, categorization, prosecution history, etc.). The 1st user interface 1a structure and function depend on type of 1st notification 2a received and the info being presented. The review info from 1st user interface 1a is transferred, moved, or otherwise copied to 2nd user interface 1b. In Fig.1, the 2nd user interface 1b include meeting interface to allow the content in 2nd user interface 1b to be reviewed in a meeting and/or with one or more users. The 2nd user interface 1b include content & info from 1st user interface 1a, such that the content and/or info from 1st user interface 1a flows, is transferred to, is copied to, or otherwise mirrors content in the 2nd user interface 1b. 2nd user interface 1b, in Fig.1, include agenda, relevant documents for review, response options, response timing and turn around time for domestic & foreign intellectual property offices. Further, the 2nd user interface 1b include edit, comment, chat, meeting request, and scheduling functionality as well as an email component for communicating with at least one user, as will be described in further detail below.
	Hudak ¶ [0052] 1st-7th sentences: in Fig.4, the invention disclosure portal include a fillable form through which an inventor submit the details of invention. the invention disclosure form include a single entry field or a limited number of entry fields, such that an invention may be evaluated by a committee before the inventor fills in the entire form. the invention disclosure form may include multiple fields in which an inventor may describe the invention before or after evaluation of the invention by a committee. The system may autogenerate an invention disclosure form (IDF) number 40, in ascending order, such that each IDF may be identified. The system may recognize the user 41, such that the user's name is indicated on the IDF and linked to the IDF. Further, the system may date and time stamp the IDF 42. In some embodiments, the invention disclosure portal may include data entry fields such as title of the invention, abstract, key words, details about internal and external (e.g., public) disclosures of the invention, details about the reduction to practice, an invention description, variations/additional uses for the invention, related publications and/or commercial products, and/or any other information related to the invention. The form or document may be configured to accept, within one or more of its data entry fields, data of varying formats, including text, figures, source code, experimental data (e.g., charts or tables of data), or any other information).
	Examiner also submits that irrespective of document generation, Chan also teaches or suggests: “wherein the legal document comprises at least one structural clause, further comprising: for at least one structural clause, presenting a second selection interface wherein a user can select at least one data value to input into the structural clause” 
	(Chan ¶ [0248] data analysis system 220 provide an input field through which user enter an actionable task, and seek data analysis system 220 to evaluate impact of this actionable task on predicted winning probability. Referring to Fig.10C, input field 1032 is displayed on dashboard 1000 to allowing user to enter document, exhibit, particular type of evidence, or actionable task as explains of structural clauses such as: File a Motion to Exclude, File a motion for Observation, File a Motion to Seal. ¶ [0253], ¶ [0254] 2nd-3rd sentences: As user enters user input, data analysis system 220 propose relevant actionable tasks to user before user completes entering user input. The autocomplete option can be used to help a user recognize all relevant actionable tasks selected for predictive analysis. For example, when user manually enters File A Motion, the autocomplete option running in background can trigger a display of one or more relevant actionable tasks that match the user input (e.g., File a Motion to Exclude, File a Motion for Observation regarding cross examination, File a Motion to Seal Document filed by the Patent Owner, and File a Motion to Strike Patent Owner's Expert Declaration). 
	 * dependent Claim 7 *
Remarks 06/01/2022 p.14 ¶2 argues that expression “term” as claimed is part of the legal document, not the time boundaries for a search. Applicant also argues that the other citations made by Examiner with respect to Chan are similarly referring to search parameters, not data values for inputting into a legal document. Applicant also argues that the currently claimed “acceptance testing” is not at all the same thing as Chan’s Request oral hearing. Applicant also notes that the Examiner does not cite anywhere in Chan where the elements of “nonsolicitation”, “fees”, “expenses”, or “confidentiality definition” are allegedly found.
	Examiner fully considered Applicant’s argument by first submitting that expression “the at least one data value is selected from a group comprising” requires selection from alternative members [here “term, termination date, acceptance testing, non-solicitation, fees, IP ownership, expenses, jurisdiction, dispute resolution, confidentiality definition”] akin to a Markush groupings1. 
	It would then follow that prior art evidence for selection of at least one of the alternative members would be sufficient to meet dependent claim 7. Here, the Examiner relies on Hudak as teaching or suggesting: “wherein the at least one data value is selected from a group comprising”: 
	- “term” (Hudak ¶ [0048]: the 1st user interface 1a include a review interface for reviewing the intellectual property asset - IPA, action item, concern, or other content associated with an IPA e.g., family, categorization, prosecution history, etc., [as part of the legal document]. The 1st user interface 1a structure and function may depend on the type of 1st notification 2a received and/or the information being presented. The 1st user interface 1a include relevant claims, due dates, action info, prosecution history, references cited, proposed amendments, and/or substantive differences. Further the review information from the 1st user interface 1a may be transferred, moved, or otherwise copied to the 2nd user interface 1b. Indeed per ¶ [0061] 1st, 4th sentences the 
claims, specifications, marks, documents, and/or any other content may be amended, edited, restructured, or otherwise changed. Also [0098] 6th-12th sentences: automatically generating Office Action response template from the pulled data. Stock introductory language, conclusory language, recitations of the law, and/or other form language may be automatically inserted into the template by the system. Scraped information, such as due date, type of Office Action response, rejection types and cited references, may also be auto-inserted by the system into the template in the appropriate locations. In some embodiments, the previously presented claims are added with all previous claim amendments accepted. The claims may be editable, and any new insertion may be automatically underlined and any new deletion may be placed in double brackets or depicted with a strike-through. If the system receives a user input to modify a particular claim, the system of some embodiments automatically places Currently Amended or other user-selected language next to the claim number. In such embodiments, any previously amended claims are denoted as Previously Presented, new claims as New, and original claims as Original. In some embodiments, the insertion of a new noun, verb, and/or adjective into the claims causes the system to automatically search the specification as filed and highlight all uses of the added claim language within the originally filed text. In some embodiments, paragraph numbers for text of potential support is inserted into the response template or displayed to a user in a window or text box. ¶ [0061] last 3 sentences: the system may indicate where in the specification the claim language is provided. For example, the system may highlight where key terms in the claims or phrases in the claims are present within the specification. ¶ [0063] last sentence: the user may locate terms, within the content and info in the interface. Also ¶ [0080] 1st sentence: taxonomy autogenerated to detect most commonly used terms in the portfolio. ¶ [0083] Further, the system include a patent term adjustment (PTA) calculator based on, rules outlined by USPTO & PAIR data. The system sends a Request for Reconsideration of Patent Term Adjustment to the USPTO based on the calculations from the PTA calculator), 
	- “termination date” (¶ [0083] Further, the system may also include a patent term adjustment (PTA) calculator based on, for example, rules outlined by the USPTO and PAIR data. In some embodiments, the system manually or automatically send a Request for Reconsideration of Patent Term Adjustment to the USPTO based on the calculations from the PTA calculator. Alternatively, a user may wish to forgo this functionality), 
	- “acceptance testing”, “non-solicitation”, 
	- “fees” (¶ [0049] 3rd sentence, ¶ [0074] 2nd sentence ¶ [0074] last two sentences, ¶ [0090 5th sentence, ¶ [0106] 2nd,3rd,6th sentences: fees and fee schedules), 
	- “IP ownership” (¶ [0085] ownership of intellectual property, and patent licenses granted to, or any patent licenses taken from, third parties), 
	- “expenses” (Hudak mid-¶ [0087], ¶ [0106] patent related costs), 
	- “jurisdiction” (¶ [0056] 3rd sentence: in the case of foreign filing decisions, the system may provide a reminder to the client as to the client's general strategy for foreign filing, for example, in which countries the client files commercial embodiments versus in which countries the client files defensive IP. mid-¶ [0087] USPTO, WIPO) 
	- “dispute resolution” (mid-¶ [0088]: when a competitor's patent application receives a notice of allowance, an alert and/or option is triggered that enables the user to decide to initiate a post grant review within nine months. When a competitor's patent receives a notice of allowance and/or issues, an alert and/or option may be triggered that enables the user to decide to initiate an inter parties review within 9 months of grant of the competitor's patent or after the completion of a post-grant review. ¶ [0087] last sentence: By comparing different scenarios, the system empowers the user to make decisions on: abandoning applications in specific countries, the number of new applications filed, abandoning after final rejection (e.g., rather than filing an RCE or appeal), taking extensions of time to defer costs, or any other matters requiring a decision), 
	- “confidentiality definition” (¶ [0053] 5th sentence: keep as trade secret)
	 * dependent Claims 5, 16 *
Remarks 06/01/2022 p.14 last ¶-p.15 ¶1 contests Chan in view of Brav.
	Examiner now relies on Hudak as teaching or suggesting: “wherein the selection interface comprises an interactive slider” (Hudak  ¶ [0048]: 1st user interface 1a include a review interface reviewing the intellectual property asset - IPA, action item, concern, or other content associated with an IPA e.g., family, categorization, prosecution history, etc.,]. The 1st user interface 1a structure and function may depend on the type of 1st notification 2a received and/or the information being presented. The 1st user interface 1a include relevant claims, due dates, action info, prosecution history, references cited, proposed amendments, and/or substantive differences. Further the review information from the 1st user interface 1a may be transferred, moved, or otherwise copied to the 2nd user interface 1b. Similarly, ¶ [0100] last 2 sentences.  Furthermore,
	 Hudak:  ¶ [0043] 4th,7th sentences: the interface include sliders which enable movements (finger swipes) to navigate around the user interface to see all portions of the interface).
	In conclusion, the Examiner submits that there is a preponderance of evidence for the prior art teaching or suggesting the contested claimed features. 
------------------------------------------------------------------------------------------------------------------------------- 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe or set forth the abstract idea as follows, except where strikethrough: “…generating legal documents comprising at least one clause, comprising”: / “… generating a legal document comprising at least one clause, ”: 
	- “selecting a legal document type for the legal document to be generated out of at least two types of legal documents”;
	- “selecting at least one parameter for the legal document to be generated”; 
	- “the legal document using the at least one parameter”;
 	- “displaying the legal document ; 
	- “for at least one clause, s of the clause, of the alternative versions and statistical data on selections made by a plurality of users”;
      - “generating a final version of the legal document based on user selections”;   
      - “”;
      - “aggregating the selections made by the user and adding them to the statistical data”    
(independent Claims 1, 11)
     - “”
(dependent Claim 12)
       - “wherein the at least one parameter is selected from a list comprising: client industry, client's geographic location, client’s point of view”
(dependent Claims 2, 13)
        - “the legal document is a transactional document between at least two parties, wherein the legal impact of each alternative version comprises a favorability of each clause to a party”                                             
(dependent Claims 3, 14)
	- “statistical data comprises: popular selections in a particular market, wherein the market comprises at least one of: particular contract types, client's industry, client's geographic location”                         
(dependent Claims 4, 15)
	- “
(dependent Claims 5, 16)
	- “the legal document comprises at least one structural clause, further comprising: for at least one structural clause, 
(dependent Claims 6, 17)
	- “the at least one data value is selected from a group comprising: term, termination date, acceptance testing, non-solicitation, fees, IP ownership, expenses, jurisdiction, dispute resolution, confidentiality definition”                     (dependent Claim 7)
	- “
(dependent Claims 8, 18)
	- “wherein the statistical data comprises recommendations to the user”
(dependent Claims 9, 19)
	- “                                 
(dependent Claims 10, 20)
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2) II, III the above limitations recite, set forth or describe the abstract grouping of “Certain Methods of Organizing Human Activities” including fundamental economic principles or practices and commercial interactions in the form of at least legal contracts, and business relations. These are reflected by recitations: “select legal document type for the legal document to be generated out of at least two types of legal documents”; “select at least one parameter for the legal document to be generated”; “for at least one clause,…a user can select alternative versions of the clause”, “generating final version of legal document based on user selections” at independent Claims 1,11, “the at least one parameter is selected from: client’s industry, geographic location, point of view” - dependent Claims 2, 13; “the legal document is a transactional document between at least two parties, wherein the legal impact of each alternative version comprises a favorability of each clause to a party” at dependent Claims 3, 14; “the statistical data comprises: popular selections in a particular market, wherein the market comprises at least one of: particular contract types, client's industry, client's geographic location” at dependent Claims 4, 15; “the legal document comprises at least one structural clause, further comprising: for at least one structural clause, wherein a user can select at least one data value to input into the structural clause” at dependent Claims 6, 17; “the at least one data value is selected from”: “term, termination date, acceptance testing, non-solicitation, fees, IP ownership, expenses, jurisdiction, dispute resolution, confidentiality definition” at dependent Claim 7.
Such “Certain Methods of Organizing Human Activities” can be practically performed as part of the equally abstract “Mental Processes” grouping, with use of physical aids such as pen and paper as part of evaluation [here “for at least one clause”, “user can select alternative versions of the clause”, “aggregating the selections made by user and adding them to statistical data” at independent Claims 1, 11] observation and judgement [here “presents user with info on a legal impact of each of the alternative versions and statistical data on selections made by” “users”; “displaying” “legal document” at independent Claims 1,11]  and opinion [here “statistical data comprises recommendations to the user” at Claims 9, 19]. Furthermore,
	Examiner points to MPEP 2106.04(a)(2) II to submit that certain activity between a person and computer [here strikethrough above] does not preclude the claims from falling within the abstract “Certain methods of organizing human activity” grouping. Similarly, MPEP 2106.04(a)(III) C states: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment and 3. Using a computer as a tool to perform a mental process, also do not preclude the claims from reciting, describing or setting forth the abstract idea. This is relevant here with respect to performing of the abstract functions by “memory”, “processor”, “display device”, “selection interface” etc. further investigated, as additional elements below. 
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [as initially strikethrough above] is found to merely apply the already recited abstract idea. 
	Here, per MPEP 2106.05(f)(2) the additional elements, as initially strikethrough above, merely apply the abstract idea, such as merely applying a business method on a computer2  [here “on display device” “displaying legal document”  “present selection interface wherein a user can select alternative versions of the clause, wherein the selection interface presents the user with info on a legal impact of each alternative version and statistical data on selections made by a plurality of users” at independent Claims 1, 11; “wherein the selection interface comprises interactive slider” at dependent Claims 5, 16]. These can also be viewed as mere use of a computer or other machinery in its ordinary capacity for economic tasks or other tasks to store data [here “statistical data is stored on server” at dependent Claim 12] receive and transmit data3 [here “present selection interface wherein a user can select alternative versions of the clause”, and “downloading final version of legal document” at independent Claims 1, 11; “present second selection interface wherein a user can select at least one data value to input into the structural clause” at dependent Claims 6,17; “statistical data is transmitted to the processor via the communication interface” - dependent Claim 12]. Also, the same MPEP 2106.05(f)(2) states that capabilities of the additional, computer-based elements to monitor audit log data4 [here “statistical data”] where the increased speed in the process comes solely from the capabilities of the general-purpose computer [broadly recited here as “automatically generating” at independent Claims 1,11], are other examples of merely applying the abstract idea. Similarly, generating a second menu5 [here “second selection interface” at dependent Claims 6, 8, 17, 18] and requiring computer use of software to tailor info6 [here “generating a final version of the legal document based on user selections” at independent Claims 1,11; “selection interface comprises interactive slider” at dependent Claims 5,16; 2nd selection interface is interactive button-dependent Claims 8, 18] are other examples of merely applying the abstract idea. All these forms of applying the abstract idea represent, do not integrate the abstract idea into a practical application under MPEP 2106.05(f).  
	In addition of applying the mathematical algorithm on a computer as part of the apply it considerations [MPEP 2106.05(f)], the recitation of “using machine learning algorithms” at dependent Claims 10,20 can perhaps also be viewed as narrowing the aforementioned abstract idea to a field of use or technological environment. Specifically, following MPEP 2106.05(h) Examiner reasons that similar to how the repeated calculation or training of an updated value for an alarm limit in the catalytic chemical conversion of hydrocarbons did not save the claims from patent ineligibility in “Parker v. Flook”, the current “using machine learning algorithms” to “generate recommendations” as narrowed at dependent Claims 10, 20 should similarly not integrate the abstract idea into a practical application. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea and link the use of abstract idea to a field of use or technological environment. See MPEP 2106.05(f), (h). For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence. Even assuming arguendo, that further evidence would be require to demonstrate conventionality of the additional, computer-based elements, Examiner would further point to MPEP 2106.05(d) demonstrating conventionality to: receive or transmit data over a network7 / record customer’s order8 / electronic recordkeeping9 / arranging a hierarchy of groups, sorting information10 [here “statistical data is stored on the server and transmitted to processor via communication interface” at dependent Claim 12; “present selection interface wherein a user can select at least one alternative version of the clause”, and “downloading final version of legal document” at independent Claims 1, 11; “a user can select at least one data value to input into the structural clause” at dependent Claims 6, 17]. 
	If necessary, Examiner would also point as evidence to the high level of generality of the claimed additional computer elements when read in light of Original Disclosure, as follows 
Original Specification ¶ [0029] reciting at a high level of generality: “The present invention is implemented on a computing device. FIG. 1 shows a computing device 100 in accordance with an aspect of the present invention. The computing device 100 preferably comprises a processor, a memory, a communication interface, a user interface, and a power supply. The communication interface is preferably connected to a server 120 by means of the Internet 110 or some other data/communications network. The computing device can be a computer, a tablet, a smartphone, or any other device that can execute the methods of the present invention”.
Original Spec. ¶ [0049] at high level of generality: “An exemplary embodiment is described above. It will be understood that the present invention encompasses other embodiments whose elements form reasonable equivalents to the embodiments described above”. 
	Examiner further points to the commonality or conventionality of “machine learning” 
    * US 20200045501 A1 ¶ [0032] 1st sentence: “Recommendation module 145 may use conventional or other machine learning algorithms to generate recommendations to users”.
    * US 20140067597 A1 ¶ [0058] 1st sentence: “The training dataset may be used to generate recommendations using conventional machine learning techniques, such as Naive Bayes”
   * US 20200074331 A1 ¶ [0004] “Automated systems which incorporate machine learning techniques are becoming more commonplace both in people's personal lives and in work environments, including for example, …, recommender systems…”
   * US 20170169363 A1 ¶ [0045] Machine Learning Services—using the data generated by the applications and devices, the platform employs conventional learning tools to provide users/applications with recommendations.
Original Specification ¶ [0048] reciting at a high level of generality: “In an embodiment, the system of the present invention is a machine learning system. The system preferably comprises a hierarchical system of using artificial neural networks including, but not limited to, convolutional neural networks (CNN's), recurrent neural networks (RNNs), Long term short-memory RNNs (LSTMs), and machine learning models including but not limited to statistical probability models, linear regression models, clustering, naive Bayesian, support-vector models (svg) models trained using a feedback loop of supervised learning and rule-based pattern matching, and any reasonable equivalents to the above. The system may also use supervised learning, which consists of presenting the model with pre-labeled data to build a feature space representation. The final platform output preferably consists of multiple classifications including document type, clause classification, and clause favorability”.
	In conclusion, Claims 1-20 although directed to statutory categories, (“method” or process at Claims 1-10, and “system” or machine at Claims 11-20) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are believed to be patent ineligible. 
Rejections under 35 § U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
	* Hudak et al, US 20160042460 A1 hereinafter Hudak.
	* Chan; Alex H et al, US 20190079979 A1 hereinafter Chan. As per, 
Claims 1, 11 Hudak teaches / suggests: “A method for generating legal documents comprising at least one clause, comprising/A system for generating a legal document comprising at least one clause, comprising: a processor; a display device; a user interface; a memory, wherein the memory includes instructions executable by the processor to” (Hudak ¶ [0111]- ¶ [0015]) 
	- “selecting a legal document type for the legal document to be generated out of at least two types of legal documents” (Hudak ¶ [0051] 3rd sentence: user is presented with client dashboard with buttons to submit invention disclosures 30a draft patent applications 31a, review and decide prosecution matters 32a, review technology categorization of intellectual property asset-IPA 33a signing required documents 34a. For example ¶ [0054] 1st,3rd,12th,13th sentences: when user wishes to draft a new application, the user selects a new application option from the application drafting portal. The user selects an invention disclosure form-IDF from the list of IDFs existing within Invention Disclosure portal, and the title and related application info is pulled automatically from the IDF. The application drafting portal generates an application template with the title, reference to any related applications and claims included. The Abstract and Background are pulled and included into the application template, provided in the linked IDF. ¶ [0096] 2nd-3rd sentences: user selects the IDF from which the user wants to work. An application template is generated with fields of the application already completed, described with reference to Application Drafting portal. Similarly, ¶ [0052] 4th sentence: the system autogenerates the IDF.
	Hudak ¶ [0060] 1st-2nd sentences: other example in Fig.6, where the matter specific interface for each intellectual property asset-IPA include several user interface controls 64 (buttons, hyperlinks etc.) for navigating to various interfaces. A user selects response options. Specifically, per ¶ [0074]: in Fig.14 below, the system presents to user response options that the user may select to respond to a particular notification, for example, a final office action from the USPTO for an IPA. The system detects the type of notification received and provide to the user response options 140. In Fig.14, the system indicate that to respond to a final office action, a user may file a continuation application, continuation-in-part application, submit a response within 2 months (and elicit advisory action), submit response after 2 months along with a request for continued examination, file appeal). The system also provides explanations and/or definitions 141 to the user as to meaning and/or purpose of each response option. ¶ [0078] 2nd-3rd sentences: The system also provides the user with a response template once the user selects a response type. The system autofills any info into the response template and notify the user that the response is ready for editing and/or reviewing. ¶ [0061] 3rd sentence:  another example where upon completing edits within the system, the system generates the appropriately formatted document for filing a response with the IP Office);

    PNG
    media_image2.png
    297
    576
    media_image2.png
    Greyscale
   Hudak Fig.14 
	- “selecting at least one parameter for the legal document to be generated” 
	(Hudak ¶ [0057] 3rd sentence: user may select any matter & access info about that matter. For example at ¶ [0060] 2nd-3rd sentences: user selects: bibliographic data, response options etc. Selection of each of these user interface controls 64 presents user with a new interface pertaining to the selected user interface control. ¶ [0070] last sentence: when a user selects a family member that is continuation-in-part, the system may provide to the user the subject matter that was added in the continuation-in-part. ¶ [0076] 3rd-5th sentences: other example where the user provides feedback on value and importance of invention. the user provide comments or a numerical score with respect to the importance to company, importance to competitors, infringement detectability & ease of design around, likelihood of success, and any other characteristic. The rank or score the invention received is used to determine the response option choice); 
	- “automatically generating the legal document using the at least one parameter”
	(Hudak ¶ [0078] 2nd-4th sentences: the system provide the user with a response template once user selects a response type. The system autofill any info into the response template. ¶ [0079] 7th sentence: when content is edited, the content automatically update in categorization or taxonomy. ¶ [0061] 3rd sentence:  upon completing edits within the system, the system generates the appropriately formatted document for filing a response with the IP Office. Similarly, ¶ [0096] user create new application template in Application Drafting portal, after submitting and getting approval for invention disclosure form-IDF. The user selects the IDF from which the user wants to work. An application template is generated with fields of application already completed, described above with reference to Application Drafting portal. During or after generation of new application template, the system generate Application Data Sheet, inventor declaration, and assignment document accessible for the parties to sign within the Signatures portal, per above);
	- “displaying the legal document on a display device” (Hudak ¶ [0078] 3rd sentence: system notifies the user that the response is ready for editing and/or reviewing. ¶ [0045] 2nd sentence: in Figs.1-2 the system managing the intellectual property asset - IPA include 1st review user interface 1a. Per ¶ [0046] last sentence: info related to the IPA (e.g. reviewing the IPA) on 1st user interface is presented across several different user interfaces, in Figs. 3-18, such that the user click through to the user interface of interest. Other examples at ¶ [0097] 2nd sentence, [0101] 2nd sentence); 
	- “for at least one clause, presenting a selection interface wherein a user can select alternative versions of the clause, wherein the selection interface presents the user with information on a legal impact of each of the alternative version and statistical data on selections made by a plurality of users” (Hudak ¶ [0061] in Fig.8 the claims, and any other content may be amended, edited, restructured, or otherwise changed. For example, at ¶ [0064] 2nd sentence: the system presents the current claims. ¶ [0065] 5th sentence: the current claims are broken down by claim element. Specifically, at ¶ [0073] 1st sentence in Fig.13, the system presents to the user a variety of claim sets related to IPA. For example, at Fig.8: Claim 5. The method of claim 4. Claim 6, The method of claim 4. ¶ [0073] 2nd-3rd sentences: The related claims include the amendment history of the claims of the intellectual property asset-IPA. Alternatively, the related claims include claims from portfolio, family members, competitor's portfolio, and/or reference, similar to pending claims and/or inform decision regarding the pending claims. ¶ [0076] last two sentences: the user provide a numerical score with respect to any other suitable characteristic. Such rank or score is used to determine the response option choice. Per, ¶ [0107] last sentence: by comparing different scenarios, the system empowers the user to make decisions on: taking time extensions, abandoning application, abandoning after final rejection (e.g. rather than filing RCE or appeal), number of new applications filed, or any other matters requiring a decision. ¶ [0100] last 2 sentences:  the system presents a list of those matters to the user, and the specific Office Action rejections and responses pertaining to the cited reference are presented to the user who use this info on the user's Office Action response strategy, choosing, to make similar amendments to overcome the reference, or make different amendments to avoid redundancies in the portfolio); 
	- “generating a final version of the legal document based on user selections”	(Hudak ¶ [0051] last 2 sentences: Fig.3B includes buttons for finalizing prosecution matters 32b, and finalizing signature documents 34b. ¶ [0069] 4th-7th, 9th sentences: the system will track receipt of the signature(s) and compile the document(s) for filing. The system may file the document directly. Alternatively, the system may coordinate (through an API or otherwise) with a system i.e. Docusign or Hellosign to obtain the signatures. as shown in Fig. 10, once the signature has been received, the system may transfer the signed document from the inbox bin/column 100 to signed/submitted bin/column 101, such that the user can visually confirm completion of the task);
         - “downloading the final version of the legal document” 
	(Hudak ¶ [0078] last sentence: the user downloads the completed response);
 * However *
Hudak does not teach as claimed: 
      - “aggregating the selections made by the user and adding them to the statistical data”    
* Nevertheless *
Chan is found by Examiner as analogous art because it similarly allows the user to select various options for the legal documents along with underlining winning probability for each option. In the example of Fig.10B & ¶ [0243] 1st sentence: the user selected via cursor 1043 actionable task argue claim construction on at least 4 terms.  Similarly, Fig. 10A-C depicts the following options: File motion to exclude patent owner’s expert declaration, File opposition to Patent’s Owner’s motion to amend, argue Inherency, File a Motion to Exclude Patent Owner’s exhibits, Request oral hearing, File an exert declaration in support of Petitioner’s claim construction.
* Therefore *
Chan in such analogous art of analyzing a legal document teaches or suggests:
      - “aggregating the selections made by the user and adding them to the statistical data”    
        (Chan ¶ [0225] a selectable input is received from user selecting a corresponding actionable task. When the selectable input is received, the validity or invalidity of the patent is reassessed, and new probability displayed to the user based on reassessment. ¶ [0234] 3rd sentence: the predicted winning probability is dynamically changed in real time as new documents are received (e.g. those associated with current proceeding, or those associated with other proceedings related or unrelated to the patent) and models refined based on updated training parameters and data (304/306), updated prediction parameters and data (314/316), or scored data (318). Specifically, ¶ [0224] 3rd-6th sentences: the data analysis system 220 continuously update the training parameters 304, training data 306, prediction parameters 314, and prediction data 316 as more legal documents are received and extracted. this continuous process is formed as part of a machine learning technique that allows the system to analyze and refine the trained model that allows the use of a set of documents as a training set that yields a particular analytical or statistical model. Applying this analytical or statistical model to a new set of legal documents allows the model to be retrained to get improved results. For example, at ¶ [0227] second sentence the 2nd proposed actionable task 1012 to Submit expert declaration is shown in addition to 1st proposed actionable task 1002. 2nd proposed actionable task 1012, as shown refers to Petition stage 1010, meaning that proposed actionable task 1012 is proposed for execution during petition phase (prior to Board issuing Decision (Not) to Institute Trial). ¶ [0228] Similar to 1st proposed actionable task 1002, 2nd proposed actionable task 1012 is also associated with selectable input 1014. To immediately realize how 2nd proposed actionable task 1012 impact the overall predicted probability, the selectable input 1014 is selected 1026 to initiate reassessment. ¶ [0229] When selectable input 1014 is selected, the corresponding 2nd predicted probability 1016 is reassessed and changed from 31.2% to 2nd new predicted probability 1028 of 78.5%. This means that if expert declaration were submitted by petitioner, the predicted probability that at least one claim will be canceled by Board will increase to 8.5%, as indicated by 2nd new predicted probability 1028. Like 1st new predicted probability 1024, the 2nd new predicted probability 1028 also indicate amount changed (10.0%) to allow users to immediately realize magnitude of proposed actionable task. ¶ [0232] where multiple selectable inputs are selected [or aggregated], where 1st proposed actionable task 1002 and 2nd proposed actionable task 1012 are both selected, overall probability reflected on dashboard 1000 is shown as an accumulated sum. In the example shown, 2nd new predicted probability 1028 is shown as accumulated sum based on 1st new predicted probability 1024 (10.0% increase associated with 2nd proposed actionable task 1012 is stacked onto 1st new predicted probability 1024 and shown as accumulated predicted probability of 78.5%).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified modify Hudak’s “method” / “system” to have included Chan’s teachings above in order to have had more effectively processed large amounts of data (Chan ¶ [0004] 1st sentence, ¶ [0088] & MPEP 2143 G). For example, the data mining/analysis provided by Chan would have improved accuracy and robustness of trained models (Chan ¶ [0201] 2nd sentence, ¶ [0206], ¶ [0211], ¶ [0224] last sentence, ¶ [0231] last sentence & MPEP 2143 G) and would have better integrated quantitative and qualitative methods to have helped clients visualize under-appreciated or underutilized patents quickly and efficiently (Chan ¶ [0477] last sentence & MPEP 2143 G). Moreover, the data mining/analysis provided by Chan would have further provided topology analytics that would have offered better data visualization and interactive graphics that would have allowed the patents that have potential impact in their respective technology sectors to be visually identified quickly and more efficiently. Moreover, Chan would have further identified the most effective path to resolution and drive proactive settlement terms (Chan ¶ [0044] 3rd sentence & MPEP 2143 G) as incentivized by market foresees necessitating safeguarding original ideas determining the survival of a company to protect and defend a patent holder's intellectual property (IP) from patent infringers and from costly trials (Chan ¶ [0044] 2nd-4th sentences & MPEP 2143 G, F). The predictability of such modification would have been further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Hudak at ¶ [0037], ¶ [0116] last sentence in view of Chan at ¶ [0511]-¶ [0512]. 
Further still, the claimed invention could have also been viewed as a mere combination of old elements in a similar analyzing legal documents field of endeavor. In such combination each element merely would have performed same analytical, statistical and organizational function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Hudak in view of Chan, the to be combined elements would have fitted together like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination were predictable (MPEP 2143 A).



Claim 12 Hudak / Chan teaches all the limitations in claim 11 above. 
	    Hudak further teaches or suggests: “further comprising: a communication interface; a server; wherein the statistical data is stored on the server and transmitted to the processor via the communication interface” (Hudak ¶ [0110] 2nd sentence: the intellectual property asset-IPA management system includes a central computing device, as a server configured to retrieve, analyze, transform, and transmit data. For example, per ¶ [0007] 3rd sentence: the systems and methods provided create patent portfolio statistics. ¶ [0075] last sentence, ¶ [0084] 2nd sentence, ¶ [0104]: such reports are accessed through the API or from data stored within the system and/or on a user's server or a remote server).
	Chan also teaches or suggests: “further comprising: a communication interface; a server; wherein the statistical data is stored on the server and transmitted to the processor via the communication interface” (Chan ¶ [0508] 2nd sentence: a client and server are generally remote from each other and typically interact through a communication network. ¶ [0507] 1st sentence: the systems & techniques can be implemented in computing system that includes back end component (data server), or middleware component (application server). ¶ [0494] 1st - 2nd sentences: computing device 900 is implemented in a number of different forms, as shown in figure. For example, it can be implemented as a standard server 920, or multiple times in a group of such servers. ¶ [0065] 2nd sentence: database management system 100 include a data mining/analysis system 102 connected to one or more databases or repositories 104A to C & 106A to C that store data such as documents or files. ¶ [0092] While Fig.1 shows examples in which repositories 104/106 reside outside data mining/analysis system 102, it is noted that, repositories 104/106 can be housed inside data mining/analysis system 102. In some implementations, the repositories 104/106 can reside on another server, and made accessible to the data mining/analysis system 102 over, for example, network 104. ¶ [0066] 3rd sentence: data source 110 can be privately accessible over the network 104 using a secure connection, while data source 112 can be publicly accessible over the network 104).
	Rationales to modify/combine Hudak / Chan were presented above. 
Claims 2, 13 Hudak / Chan teaches all the limitations in claims 1,11 above. Further,
	          Hudak teaches / suggests: “wherein the at least one parameter is selected from a list comprising: client industry” (Hudak ¶ [0053] 5th sentence: the system present which claims are in same technology category. Specifically, per ¶ [0079] 1st sentence: each IPA in a portfolio is categorized by technology into a taxonomy 150), “client's geographic location” (Hudak ¶ [0106] 5th sentence, ¶ [0107] 4th sentence: the system saves a list of countries in which an assignee has filed frequently in the past and use this list when estimating national phase filing fees for any matters entering the national phase. By comparing different scenarios, the system empowers the user to make decisions on: abandoning applications in specific countries, number of new applications filed, abandoning after final rejection (e.g., rather than filing an RCE or appeal), taking extensions of time to defer costs, countries to file in, law firms to use, or any other matters requiring a decision. ¶ [0081] 2nd sentence: the docket include country rules, deadline generation based on input dates, bibliographic data, record keeping, and/or any other parameter), “client’s point of view” (Hudak ¶ [0057] 3rd sentence: the user selects any matter and access info about that matter. ¶ [0076] 3rd-4th sentences: an example where the user provides feedback, or point of view, on a value and importance of the invention. For example, a user provide comments or numerical score with respect to the importance to company, importance to competitors, infringement detectability and ease of design around, likelihood of success, and any other characteristic. mid-¶ [0088]. when a competitor's patent application receives a notice of allowance, an alert and/or option is triggered that enables the user to decide to initiate a post grant review within nine months. In some embodiments, when a competitor's patent receives a notice of allowance and/or issues, an alert and/or option may be triggered that enables the user to decide to initiate an inter parties review within nine months of grant of the competitor's patent or after the completion of a post-grant review).

Claims 3, 14   Hudak / Chan teaches all the limitations above in claims 1, 11. 
		Hudak further teaches or suggests: “wherein the legal document is a transactional document between at least two parties” (Hudak ¶ [0063] 5th sentence: the user transfer the pending claims to another user. Similarly, mid-¶ [0085] noting ownership of intellectual property and patent licenses granted to, or any patent licenses taken from, third parties, and all other agreements relating to any kind of intellectual property. ¶ [0090] 9th sentence: the respective parties to the contract are able to sign the contract directly). 
* While *
		Hudak ¶ [0075] last sentence states that: the system may provide info about success, allowance, abandonment etc.
		Hudak does not go so far to explicitly teach: “wherein the legal impact of each alternative version comprises a favorability of each clause to a party”.
* However *
		Chan in analogous art of analyzing a legal document teaches or suggests:
	- “wherein the legal impact of each alternative version comprises a favorability of each clause to a party” (Chan ¶ [0226] 3rd-5th sentences: when selectable input 1004 is selected (1022), first predicted probability 1006 is reassessed and changed from 31.2% to a first new predicted probability 1024 of 68.5%. This means that if a motion to exclude the opposing party's expert declaration were filed, the predicted probability that at least one claim will be canceled will increase to 68.5%, as indicated by first new predicted probability 1024 which also indicate amount changed (37.3%) to allow users to immediately realize significance of proposed actionable task. ¶ [0229] When selectable input 1014 is selected, second predicted probability 1016 is reassessed and changed from 31.2% to second new predicted probability 1028 of 78.5%. This means if an expert declaration were submitted by petitioner, predicted probability that at least one claim will be canceled by Board will increase to 8.5% indicated by second new predicted probability 1028. Like first new predicted probability 1024, second new predicted probability 1028 can also indicate the amount changed (10.0%) to allow users to immediately realize the magnitude of the proposed actionable task. ¶ [0232] 2nd sentence: second new predicted probability 1028 is shown as an accumulated sum based on first new predicted probability 1024 (increase of 10.0% associated with the second proposed actionable task 1012 is stacked onto first new predicted probability 1024 and shown as accumulated predicted probability of 78.5%. [0233] If desired, selectable inputs 1004 and 1014 can also separately selected to realize individual probability. For example, second new predicted probability is shown as 41.2% instead of "78.5%" when the selectable input 1014 is selected separately from the first selectable input 1004. ¶ [0234] 2nd sentence the dashboard 1000 can display, at section 1029, the predicted winning probability for Petitioner (31.2%) and Patent Owner (e.g., 68.8%). ¶ [0235] 2nd sentence: the updated probability is reflected as 78.5% for Petitioner, and 21.5% for Patent Owner. ¶ [0243] 1st-2nd sentences: when user selected (cursor 1043) actionable task Argue claim construction on at least 4 terms and selectable input 1048, the prediction / recommendation engine 320 can analyze the trained model associated with this selected task and corresponding scored data to predict substantive effect that this actionable task could impact overall probability negatively e.g. -5.1%. This impact is shown along with  predicted probability 1049 e.g. 26.1%). ¶ [0261] when selectable input 1054 is selected (1072), 1st predicted probability 1056 changes from 10.8% to 1st new predicted probability 1074 of 35.9/o. This means that if the petition addresses petitioner's obviousness arguments under 35 U.S.C. 103, the probability that at least one claim will be canceled by Board will increase to 35.9%, as indicated by first new predicted probability 1074. The first new predicted probability 1074 can also indicate amount changed (25.1%) to allow users to immediately realize the impact of such argument when made. Similarly, ¶ [0307], [0346] 1st sentence) 
	Rationales to modify/combine Hudak / Chan are above and reincorporated. 

Claims 4, 15   Hudak / Chan teaches all the limitations above in claims 1, 11. 
		Hudak further teaches or suggests: “wherein the statistical data comprises: popular selections in a particular market” (Hudak ¶ [0080] 1st sentence: taxonomy may be autogenerated by the system, using algorithms to detect most commonly used terms in the portfolio. ¶ [0085] last 3 sentences: for the references cited during prosecution, the system maintain list of all references cited and in how many unique IPAs that reference is cited. The report rank the references by frequency cited against the portfolio. ¶ [0095] 1st sentence: another example where the invention disclosure form-IDF is automatically mined for keywords pulled from frequent nouns appearing within IDF summary / disclosure. ¶ [0106] last sentence: the system may save a list of countries in which an assignee has filed frequently in the past and use this list when estimating national phase filing fees for any matters entering the national phase within the budgetary timeframe.
¶ [0056] 2nd-3rd sentences: prosecution matters include office actions, allowances notice, conversion deadlines (e.g. provisional to nonprovisional), foreign filing deadlines, application drafts, and/or general reminders (e.g., related to R&D, presentations, etc.). In the case of foreign filing decisions, the system may provide a reminder to the client as to the client's general strategy for foreign filing, for example, in which countries the client files commercial embodiments versus in which countries the client files defensive IP), 
	“wherein the market comprises at least one of: particular contract types” (Hudak ¶ [0071] 3rd sentence: application type. mid-¶ [0068]: with respect to declarations or assignments, the system may have the document text stored or use a template document provided by USPTO. ¶ [0083] 2nd sentence: the system send a request for reconsideration of patent term adjustment to USPTO based on calculations from PTA calculator. ¶ [0085] last 6 sentences: a company might wish to generate to respond to 3rd party request may be generated by the system. For example, the assignments report may collate a copy of each of the most recent assignments recorded for a particular IPA with the USPTO. For the employment and consulting agreements, the system may generate a report of all agreements or alternatively may only include agreements for all listed inventors on any IPAs. For the references cited during prosecution, the system may maintain a list of all references cited and in how many unique IPAs that reference is cited. The report may rank the references by the frequency that they are cited against the portfolio. In some embodiments, the system may enable a user to review all office action responses in which a particular reference was cited, such that a user may determine the best argument/amendments for overcoming the reference. ¶ [0089] 2nd sentence: provisional vs. nonprovisional. ¶ [0097] last 2 sentences: the system periodically pulls information from one or more databases, such as the USPTO PAIR system, to update the card/matter when a new action is received or a new response is filed. The system may automatically docket deadlines and generate an updated prosecution history of each matter) “client's industry” (Hudak ¶ [0053] 5th sentence: the system present data about which claims are in the same family or technology category), client's geographic location” (Hudak ¶ [0106] last sentence: the system may save a list of countries in which an assignee has filed frequently in the past and use this list when estimating national phase filing fees for any matters entering the national phase within the budgetary timeframe. ¶ [0056] 3rd sentence: in the case of foreign filing decisions, the system may provide a reminder to the client as to the client's general strategy for foreign filing, for example, in which countries the client files commercial embodiments versus in which countries the client files defensive IP).
	Chan also teaches or suggests: “wherein the statistical data comprises: “popular selections in a particular market” (Chan ¶ [0057] 4th-5th sentences: increasing demand, for faster and more frequent results on business performance. In fact, there is a trend in this area of technology to press for near real-time analytic reporting, which is now made possible by the advent of data mining technologies), “wherein the market comprises at least one of: particular contract types” (¶ [0480] last sentence: a particular set of patents or patents related to a particular industry or sector. ¶ [0217] 1st sentence: licensor / licensee information) “client's industry” (¶ [0060] 3rd sentence: legal industry is a specific domain, and domain-specific analytic application for the legal industry would accept and analyze only legal related data.¶ [0480] last sentence: a related to a particular industry or sector), “client's geographic location” (¶ [0289] 2nd sentence: search by law firm option 506 allow user to locate patent practitioner and law firm. ¶ [0321] 2nd sentence: search by patent number option 706 allow user to locate a patent e.g. those involved in review proceeding. ¶ [0500] last sentence: gps 970 provide location data).  
	Rationales to modify/combine Hudak / Chan were presented above.
Claims 5, 16   Hudak / Chan teaches all the limitations in claims 1,11 above. Further 
		Hudak teaches/suggests: “wherein the selection interface comprises an interactive slider” (Hudak ¶ [0048]: 1st user interface 1a include a review interface reviewing the IPA, action item, concern, or other content associated with the IPA e.g., family, categorization, prosecution history etc.]. The 1st user interface 1a structure and function depend on type of 1st notification 2a received and/or the info being presented. The 1st user interface 1a include relevant claims, due dates, action info, prosecution history, references cited, proposed amendments, and/or substantive differences. Further the review info from the 1st user interface 1a may be transferred, moved, or otherwise copied to the 2nd user interface 1b. Similarly, ¶ [0100] last 2 sentences. Further ¶ [0043] 4th,7th sentences: the interface include sliders which enable movements (finger swipes) to navigate around the user interface to see all portions of the interface).
Claims 6, 17 Hudak / Chan teaches all the limitations in claims 1, 11 above. 
	          Hudak further teaches or suggests: “wherein the legal document comprises at least one structural clause, further comprising: for at least one structural clause, presenting a second selection interface wherein a user can select at least one data value to input into the structural clause” (Hudak ¶ [0048] last 3 sentences to ¶ [0049]: 1st user interface 1a include a review interface for reviewing the IPA, action item, concern, or other content associated with IPA (e.g., family, categorization, prosecution history, etc.). The 1st user interface 1a structure and function depend on type of 1st notification 2a received and the info being presented. The review info from 1st user interface 1a is transferred, moved, or otherwise copied to 2nd user interface 1b. In Fig.1, the 2nd user interface 1b include meeting interface to allow the content in 2nd user interface 1b to be reviewed in a meeting and/or with one or more users. The 2nd user interface 1b include content & info from 1st user interface 1a, such that the content and/or info from 1st user interface 1a flows, is transferred to, is copied to, or otherwise mirrors content in the 2nd user interface 1b. 2nd user interface 1b, in Fig.1, include agenda, relevant documents for review, response options, response timing and turn around time for domestic & foreign intellectual property offices. Further, the 2nd user interface 1b include edit, comment, chat, meeting request, and scheduling functionality as well as an email component for communicating with at least one user, further detail below.
	Hudak ¶ [0052] 1st-7th sentences: in Fig.4, the invention disclosure portal includes a fillable form through which an inventor submits the details of invention. the invention disclosure form includes a single entry field or a limited number of entry fields, such that an invention may be evaluated by a committee before the inventor fills in the entire form. the invention disclosure form may include multiple fields in which an inventor may describe the invention before or after evaluation of the invention by a committee. The system may autogenerate an invention disclosure form (IDF) number 40, in ascending order, such that each IDF may be identified. The system may recognize the user 41, such that the user's name is indicated on the IDF and linked to the IDF. Further, the system may date and time stamp the IDF 42. In some embodiments, the invention disclosure portal may include data entry fields such as title of the invention, abstract, key words, details about internal and external (e.g., public) disclosures of the invention, details about the reduction to practice, an invention description, variations/additional uses for the invention, related publications and/or commercial products, and/or any other information related to the invention. The form or document may be configured to accept, within one or more of its data entry fields, data of varying formats, including text, figures, source code, experimental data (e.g., charts or tables of data), or any other information)
	
	Chan also teaches or suggests: “wherein the legal document comprises at least one structural clause, further comprising: for at least one structural clause, presenting a second selection interface wherein a user can select at least one data value to input into the structural clause” (Chan ¶ [0248] data analysis system 220 provide an input field through which user enter an actionable task, and seek data analysis system 220 to evaluate impact of this actionable task on predicted winning probability. Referring to Fig.10C, input field 1032 is displayed on dashboard 1000 to allowing user to enter document, exhibit, particular type of evidence, or actionable task as explains of structural clauses such as: File a Motion to Exclude, File a motion for Observation, File a Motion to Seal. ¶ [0253], ¶ [0254] 2nd-3rd sentences: As user enters user input, data analysis system 220 propose relevant actionable tasks to user before user completes entering user input. The autocomplete option can be used to help a user recognize all relevant actionable tasks selected for predictive analysis. For example, when user manually enters File A Motion, the autocomplete option running in background can trigger a display of one or more relevant actionable tasks that match the user input (e.g., File a Motion to Exclude, File a Motion for Observation regarding cross examination, File a Motion to Seal Document filed by the Patent Owner, and File a Motion to Strike Patent Owner's Expert Declaration). 
	Rationales to modify/combine Hudak / Chan were presented above.
Claim 7   Hudak / Chan teaches all the limitations above in claim 6. Furthermore,
	    Hudak teaches or suggests: “wherein the at least one data value is selected from a group comprising: term” (Hudak ¶ [0098] 6th-12th sentences: automatically generating an Office Action response template from pulled data. Stock introductory language, conclusory language, recitations of the law, and/or other form language may be automatically inserted into the template by the system. Scraped information, such as due date, type of Office Action response, rejection types and cited references, may also be auto-inserted by the system into the template in the appropriate locations. In some embodiments, the previously presented claims are added with all previous claim amendments accepted. The claims may be editable, and any new insertion may be automatically underlined and any new deletion may be placed in double brackets or depicted with a strike-through. If the system receives a user input to modify a particular claim, the system of some embodiments automatically places Currently Amended or other user-selected language next to the claim number. In such embodiments, any previously amended claims are denoted as Previously Presented, new claims as New, and original claims as Original. In some embodiments, the insertion of a new noun, verb, and/or adjective into the claims causes the system to automatically search the specification as filed and highlight all uses of the added claim language within the originally filed text. In some embodiments, paragraph numbers for text of potential support is inserted into the response template or displayed to a user in a window or text box. ¶ [0061] last 3 sentences: the system may indicate where in the specification the claim language is provided. For example, the system may highlight where key terms in the claims or phrases in the claims are present within the specification. ¶ [0063] last sentence: the user may locate terms, within the content and info in the interface. Also ¶ [0080] 1st sentence: taxonomy autogenerated to detect most commonly used terms in the portfolio. ¶ [0083] Further, the system include a patent term adjustment (PTA) calculator based on, rules outlined by USPTO & PAIR data. The system sends a Request for Reconsideration of Patent Term Adjustment to the USPTO based on the calculations from the PTA calculator), termination date” (¶ [0083] the system may also include a patent term adjustment (PTA) calculator based on, for example, rules outlined by the USPTO and PAIR data. In some embodiments, the system manually or automatically send a Request for Reconsideration of Patent Term Adjustment to the USPTO based on the calculations from the PTA calculator. Alternatively, a user may wish to forgo this functionality), “acceptance testing”, “non-solicitation”, “fees” (¶ [0049] 3rd sentence, ¶ [0074] 2nd sentence ¶ [0074] last two sentences, ¶ [0090 5th sentence, ¶ [0106] 2nd,3rd,6th sentences: fees and fee schedules), “IP ownership” (¶ [0085] ownership of intellectual property, and patent licenses granted to, or any patent licenses taken from, third parties), “expenses” (Hudak mid-¶ [0087], ¶ [0106] patent related costs), “jurisdiction” (¶ [0056] 3rd sentence: in the case of foreign filing decisions, the system may provide a reminder to the client as to the client's general strategy for foreign filing, for example, in which countries the client files commercial embodiments versus in which countries the client files defensive IP. mid-¶ [0087] USPTO, WIPO) “dispute resolution” (mid-¶ [0088]: when a competitor's patent application receives a notice of allowance, an alert and/or option may be triggered that enables the user to decide to initiate a post grant review within nine months. In some embodiments, when a competitor's patent receives a notice of allowance and/or issues, an alert and/or option may be triggered that enables the user to decide to initiate an inter parties review within 9 months of grant of the competitor's patent or after the completion of a post-grant review. ¶ [0087] last sentence: By comparing different scenarios, the system empowers the user to make decisions on: abandoning applications in specific countries, the number of new applications filed, abandoning after final rejection (e.g., rather than filing an RCE or appeal), taking extensions of time to defer costs, or any other matters requiring a decision), confidentiality definition” (¶ [0053] 5th sentence: keep as trade secret)
Claims 8, 18   Hudak / Chan teaches all the limitations above in claims 6, 17. Further, 
		Hudak teaches or suggests: “wherein the second selection interface is an interactive button” (Hudak mid-¶ [0051]: in Figs.3A-B, the system may detect if the user is a client or administrator and present the user with one of two interfaces. For example, a user that is a client is presented with a client dashboard that includes buttons for submitting invention disclosures 30a, drafting patent applications 31a, reviewing and/or deciding on prosecution matters 32a, reviewing the technology categorization of an IPA 33a, signing required documents 34a, and reviewing and/or generating reports 35a, in Fig.3A. Alternatively, a user that is an admin may be presented with an admin dashboard, in Fig.3B, that includes buttons for reviewing invention disclosures 30b, drafting patent applications 31b, preparing and finalizing prosecution matters 32b, reviewing technology categorization and categorizing IPA 33b, preparing and/or finalizing signature documents 34b, performing diligence 36, and reviewing and/or generating reports 35b. mid-¶ [0056]: A user may be able to click add to agenda button at several points within the system to add a new action item or question to the agenda. ¶ [0060] 1st sentence: in Fig. 6, the matter specific interface for each IPA may further include several user interface controls 64 (e.g., buttons, hyperlinks, etc.) for navigating to various interfaces of the system).
		Chan teaches or suggests: “wherein the second selection interface is an interactive button” (¶ [0248] 4th sentence: user enters user input & clicks submit button).
	Rationales to modify/combine Hudak / Chan were presented above.
Claims 9, 19 Hudak / Chan teaches all the limitations above in claims 1, 11. Further,
          Hudak teaches/suggests: “wherein the statistical data comprises recommendations to the user” (Hudak ¶ [0075] last 2 sentences: provide response strategies based on statistics about how Examiner, responded to user responses, with info about success, allowance, abandonment, response times, and/or other response rates for the particular examiner. ¶ [0107] last sentence: by comparing different scenarios, the system empowers the user to make decisions on: taking time extensions, abandoning application, abandoning after final rejection (e.g. rather than filing RCE or appeal), number of new applications filed, or any other matters requiring a decision). 
	Chan also teaches “wherein the statistical data comprises recommendations to the user” (Chan ¶ [0203]: scored data 318 generated by scoring engine 312 used by prediction / recommendation engine 320 to indicate a probability that a patent will be ruled valid or invalid, or that at least one claim of the patent will be affirmed or canceled by the Board. Scored data 318 can also be used to indicate a score assigned by scoring engine 312 to a trained model 310 to indicate a reliability of the trained model or analytical or statistical info associated with the trained model to the prediction / recommendation engine 320. Specifically, these information are used by the prediction / recommendation engine 320 in determining what, if any, prediction or recommendation 322 in the form of actionable tasks (to be discussed in greater detail below) are proposed to a user. For example, if trained model 310 fails to meet a particular threshold of reliability (e.g., based on scored data), prediction/recommendation engine 320 can give little to no consideration to that trained model in proposing actionable tasks (e.g., while relying upon other trained models that meet such criteria in generating such tasks. ¶ [0213] 2nd-4th sentences: as discussed above, prediction/recommendation engine 320, in assessing the validity or invalidity of the patent, can use the scored data 318 to determine a probability that the patent will be ruled valid, invalid, partially valid, or partially invalid. For example, the prediction/recommendation engine 320 can evaluate the scored data 318, and determine that there is 67.7% chance that all claims will be canceled, 89.4% chance that at least one claim will be canceled, and 10.6% chance that at least one claim will be affirmed by the Board. These probabilities can then be displayed to the user via a dashboard. ¶ [0215] As an example, based on trained models 310 & scored data 318, the prediction /recommendation engine 320 can assess that current probability of having at least one claim canceled by the Board is at 20.2%. Lawyer A has 85.2% of likelihood of convincing the Board to cancel at least one patent claim. Based on this assessment, the prediction/recommendation engine 320 can identify a proposed action or actionable task that Our system recommends that Lawyer A from law firm B be retained as counsel to increase likelihood of having the Board cancel at least one patent claim (from initial 20.2% to 85.2%). Prediction / recommendation engine 320 also can make alternative suggestion that Lawyer `C` from law firm `D` be retained if Lawyer A is unavailable).
	Rationales to modify/combine Hudak / Chan were presented above.
Claims 10, 20 Hudak / Chan teaches all the limitations above in claims 9, 19.
		Hudak does not teach “wherein the recommendations to the user are generated using machine learning algorithms” as claimed.
		  Chan in analogous art of analyzing a legal document teaches or suggests: “wherein the recommendations to the user are generated using machine learning algorithms” (Chan ¶ [0042] actionable data intelligence provided via, machine learning of incoming documents. By continuously drawing on statistical insights, users review ruling trends, determine potential case-dispositive impact of motion or amendment, understand how nuances of various rulings and procedures have boarder implications, and forecast with reasonable accuracy probability that PTAB will ultimately grant review to a particular claim or affirm or cancel a particular claim of a patent. ¶ [0043] 1st-2nd sentences: At a high level, data analytical models are generated based on data analysis algorithms. The data analytical models is trained by processing training and predictive data and generating information that defines the models that can then be deployed to provide predictions of future outcomes and actionable recommendations based on past rulings. For example, ¶ [0179] 2nd sentence: data analysis system 300 train and develop analytical or statistical models using model engine 302 to perform recommendation. ¶ [0222] 1st sentence, ¶ [0224] 4th sentence: This continuous process is formed as part of a machine learning (e.g. performed by machine learning module 230) that allows data analysis system 220 to analyze & refine trained model 310).  
	Rationales to modify / combine Hudak / Chan are above and reincorporated.  
---------------------------------------------------------------------------------------------------------------------
Conclusion
The following prior art is made of record and considered pertinent to Applicant's disclosure:
	  * PE2E-OC-User-Manual_Manual, August 2017 teaching at p.106-p.115 the creation of legal documents from templates 
             * WO 2006007458 A2 teaching Aggregating And Presenting Relevant Information From Public Records Involves Aggregating Data Stored In Database Tables Based On Parameters Entered By User, And Generating Electronic Report Of Aggregated Data
	* US 20190340217 A1 Patent drafting system
           * US 20180144421 A1 System And Methods For Complaint Evaluation
          * US 11194956 B2 Offline Interactive Natural Language Processing Results
         * US 20120284200 A1 System for computerized management of patent-related information
        * US 20160019665 A1 Methods and systems for automated drafting of complaints for initiation of civil legal action
        * US 9734241 B2 Computerized System And Method For Creating Aggregate Profile Reports Regarding Litigants, Attorneys, Law Firms, Judges, And Cases By Type And By Court From Court Docket Records
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624 A
	July 19th, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2117: “Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim”.
        2 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        3 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        4 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        5 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016)
        6 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        7 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)  
        8 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        9 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        10 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).